Exhibit 10.2




EXECUTION VERSION
AWARD NOTICE
AND
OUTPERFORMANCE AWARD AGREEMENT
(2019 Outperformance Award Agreement)
INVITATION HOMES INC.
2017 OMNIBUS INCENTIVE PLAN


The Participant has been granted this Outperformance Incentive Award (the
“Award”) with the terms set forth in this Award Notice, and subject to the terms
and conditions of the Plan and the Outperformance Award Agreement entered into
by and between the Participant and the Company to which this Award Notice is
attached. This Award, together with all other Awards granted under the Company’s
2019 Outperformance Program under the Plan, which will include awards of
Restricted Stock Units or LTIP Units (as defined in the Partnership Agreement)
to satisfy the Participants’ respective Maximum Award Value. Capitalized terms
used and not defined in this Award Notice shall have the meanings set forth in
the Outperformance Award Agreement and the Plan, as applicable.
Participant:
 [ ]
Date of Grant:
April [ ], 2019
Performance Period:
April 1, 2019 - March 31, 2022
Maximum Award Value:
$[ ]
LTIP Units Granted:
 [ ]



1.    Issuance of LTIP Units; Award Value.
(a)    Award. This Award represents the right to: (i) vest in a number of LTIP
Units representing all or a portion of the Maximum Award Value set forth above
determined by reference to the Company’s absolute total shareholder return
(“TSR”) performance (“Absolute TSR”) and relative TSR performance (“Relative
TSR”) over the Performance Period set forth above, and (ii) as described in
Section 7 of the Outperformance Award Agreement, receive a payment (in the form
as elected by the Committee in its sole discretion) equal to the dividends
declared by the Company during the Performance Period with respect to a number
of Earned Units that become vested in accordance with this agreement, as
determined by reference to the Award Value, in each case, subject to the
performance, vesting, payment, forfeiture and other terms and conditions set
forth in this Agreement.
(b)    Issuance of LTIP Units. The Operating Partnership hereby issues to the
Participant the number of LTIP Units set forth above, all or a portion of which
LTIP Units will become earned (“Earned Units”) based on the achievement of the
Performance Conditions set forth below with respect to the Performance Period.
To the extent earned and payable in accordance with this Agreement, the Award
Value shall be satisfied by all or a portion of the LTIP Units becoming Earned
Units, which will be subject to the additional vesting terms set





--------------------------------------------------------------------------------



forth herein. If not already a Partner, the Operating Partnership hereby admits
the Participant as a Partner of the Operating Partnership on the terms and
conditions set forth herein, in the Plan and in the Partnership Agreement. The
Operating Partnership and the Participant acknowledge and agree that the LTIP
Units are hereby issued to the Participant for the performance of services to or
for the benefit of the Operating Partnership in his or her capacity as a Partner
or in anticipation of the Participant becoming a Partner. Upon receipt of the
Award, the Participant shall, automatically and without further action on his or
her part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement. At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto. The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) LTIP Units and/or other equity interests in
accordance with the terms of the Partnership Agreement. The Award shall have the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.
2.    Determination of the Award Value.
(a)    Performance Conditions. The portion of the Maximum Award Value that is
earned shall be based on the Company’s achievement of the Relative TSR and
Absolute TSR metrics described below (each, a “Performance Condition”). Up to
50% of the Maximum Award Value will be earned to the extent that the performance
objectives described in Section 2(b) are satisfied (the “Relative TSR
Percentage”) and up to 50% of the Maximum Award Value will be earned to the
extent that the performance objectives described in Section 2(c) are satisfied
(the “Absolute TSR Percentage”).
(b)    Relative TSR. The Relative TSR Percentage will be determined based on the
INVH TSR for the Performance Period as compared to the Index Return for the
Performance Period as follows:
(i)    If the INVH TSR for the Performance Period is a positive percentage and
the Index Return is a positive percentage, then:
(A)    If the INVH TSR for the Performance Period is 100% or less of the Index
Return for the Performance Period, then the Relative TSR Percentage shall be 0%.
(B)    If the INVH TSR for the Performance Period is 125% or more of the Index
Return for the Performance Period, then the Relative TSR Percentage shall be
100%. For example, if the Index Return for the Performance Period is eight
percent (8.0%) and the INVH TSR is ten percent (10.0%), then the Relative TSR
Percentage shall be 100%.
If the INVH TSR for the Performance Period relative to the Index Return falls
between the two examples set forth above, then the Relative TSR Percentage shall
be determined using linear interpolation (and rounded to the nearest whole
percentage point). For





--------------------------------------------------------------------------------



example, if the Index Return for the Performance Period is eight percent (8.0%)
and the INVH TSR is nine percent (9.0%), then the Relative TSR Percentage shall
be 50%.
(ii)    If the INVH TSR for the Performance Period is a negative percentage and
the Index Return is a negative percentage, then:
(A)    If the INVH TSR for the Performance Period is less than or equal to the
Index Return for the Performance Period, then the Relative TSR Percentage shall
be 0%.
(B)    If the INVH TSR for the Performance Period is 25% or more than the Index
Return (i.e., less negative) for the Performance Period, then the Relative TSR
Percentage shall be 100%. For example, if the Index Return for the Performance
Period is negative eight percent (-8.0%) and the INVH TSR is negative six
percent (-6.0%), then the Relative TSR Percentage shall be 100%.
For the avoidance of doubt, the INVH TSR is greater than the Index Return if,
for example, the INVH TSR is -8.0% and the Index Return is -10.0%. If the INVH
TSR for the Performance Period relative to the Index Return falls between the
two examples set forth above, then the Relative TSR Percentage shall be
determined using linear interpolation (and rounded to the nearest whole
percentage point). For example, if the Index Return for the Performance Period
is negative eight percent (-8.0%) and the INVH TSR is negative seven percent
(-7.0%), then the Relative TSR Percentage shall be 50%.
(iii)    Unless otherwise determined by the Committee in its discretion, if the
INVH TSR for the Performance Period is a positive percentage and the Index
Return for the Performance Period is a negative percentage, then the Relative
TSR Percentage shall be 100%. For example, if the Index Return for the
Performance Period is negative one percent (-1.0%) and the INVH TSR is one
percent (1.0%), then the Relative TSR Percentage shall be 100%.
(iv)    Unless otherwise determined by the Committee in its discretion, if the
INVH TSR for the Performance Period is a negative percentage and the Index
Return for the Performance Period is a positive percentage, then the Relative
TSR Percentage shall be 0%. For example, if the Index Return for the Performance
Period is one percent (1.0%) and the INVH TSR is negative one percent (-1.0%),
then the Relative TSR Percentage shall be 0%.
(c)    Absolute TSR. The Absolute TSR Percentage will be determined based on the
INVH TSR for the Performance Period as follows:
(i)    If the INVH TSR for the Performance Period is 17% or less, then the
Absolute TSR Percentage shall be 0%.
(ii)    If the INVH TSR for the Performance Period is 37% or more, then the
Absolute TSR Percentage shall be 100%.





--------------------------------------------------------------------------------



If the INVH TSR for the Performance Period falls between the two examples set
forth above, then the Absolute TSR Percentage shall be determined using linear
interpolation (and rounded to the nearest whole percentage point). For example,
if the INVH TSR for the Performance Period is 27%, then the Absolute TSR
Percentage shall be 50%.
(d)    Calculation of the Award Value. As soon as reasonably practicable
following the last day of the Performance Period, but in no event later than 30
days following the last day of the Performance Period, the Committee shall
determine the Award Value based on the percentages described above (the date of
such determination, the “Determination Date”). All determinations with respect
to whether and the extent to which a Performance Condition has been achieved
shall be made by the Committee in its sole discretion and the applicable
Performance Conditions shall not be achieved until the Committee certifies in
writing the extent to which such Performance Conditions have been met.
(e)    Unearned Portion of Maximum Award Value Forfeited. Any portion of the
Maximum Award Value which is not earned based on actual performance during the
Performance Period shall be forfeited as of the last day of the Performance
Period.
3.    Calculation of Earned Units. Following calculation of the Award Value, a
number of LTIP Units with a value equal to the Award Value (obtained using the
closing price per Share on the Determination Date) shall become Earned Units.
Any LTIP Units which do not become Earned Units based on actual performance
during the Performance Period shall be forfeited effective as of the last day of
the Performance Period.
4.    Vesting of Earned Units
. 50% of the Earned Units shall become vested on the Determination Date for the
Performance Period. An additional 25% of the Earned Units shall become vested on
the first anniversary of the last day of the Performance Period and the
remaining 25% of the Earned Units shall become vested on the second anniversary
of the last day of the Performance Period, subject to continued employment on
the applicable vesting date. If the number of Earned Units is not evenly
divisible, then no fractional units shall vest and the installments shall be as
equal as possible with the smaller installments vesting first.
5.    Definitions. For the purposes of this Award Notice:
(a)    “Absolute TSR Component” shall equal, as of the last day of the
Performance Period, an amount equal to the product of (i) 50% times (ii) the
Maximum Award Value times (iii) the Absolute TSR Percentage.
(b)    “Award Value” shall equal the sum of (i) the Absolute TSR Component plus
(ii) the Relative TSR Component, provided, however, that in no event shall the
Award Value be greater than the Maximum Award Value or be less than zero.





--------------------------------------------------------------------------------



(c)    “Beginning Share Price” with respect to the Performance Period shall mean
the 20 day trailing average closing stock price as of (but excluding) the first
day of the Performance Period (subject to adjustment in accordance with Section
14 of the Plan).
(d)    “Ending Share Price” with respect to the Performance Period shall mean
the 20 day trailing average closing stock price through (and including) the last
trading day of a Performance Period.
(e)    “Index Return” means the total shareholder return reported on the FTSE
Nareit Residential Index for the Performance Period, expressed as a percentage.
For the avoidance of doubt, the intent of the Committee is that the Index Return
be calculated in a manner designed to produce a fair comparison between the INVH
TSR percentage and the FTSE Nareit Residential Index TSR percentage for the
purpose of determining the Index Return.
(f)    “INVH TSR” means the cumulative growth rate, expressed as a percentage
(rounded to the nearest tenth of a percent (0.1%)) in the value of a Share
during the Performance Period reflecting the appreciation or depreciation in the
price per Share during the Performance Period, assuming dividends are reinvested
on their respective ex-dividend dates, and calculated using the following
formula (where “D” is the ending amount of total dividends paid to a shareholder
of record with respect to one Share during the Performance Period reinvested):
cagra01.jpg [cagra01.jpg]
(g)     “Relative TSR Component” shall mean, as of the last day of the
Performance Period, an amount equal to the product of (i) 50% times (ii) the
Maximum Award Value times (iii) the Relative TSR Percentage.







--------------------------------------------------------------------------------




OUTPERFORMANCE AWARD AGREEMENT
(2019 GRANT)
INVITATION HOMES INC.
2017 OMNIBUS INCENTIVE PLAN


This Outperformance Award Agreement, effective as of the Date of Grant (as
defined below), is by and among Invitation Homes Inc., a Maryland corporation
(the “Company” or “INVH”), Invitation Homes Operating Partnership LP, a Delaware
limited partnership (the “Operating Partnership”) and the Participant (as
defined below).
WHEREAS, the Company has adopted the Invitation Homes Inc. 2017 Omnibus
Incentive Plan (as it may be amended, the “Plan”) in order to provide additional
incentives to selected officers, employees, consultants and advisors of the
Company Group; and
WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant the Award to the Participant as provided
herein and the Company, the Operating Partnership and the Participant hereby
wish to memorialize the terms and conditions applicable to such Award.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan or the Award Notice, as applicable. The following
terms shall have the following meanings for purposes of this Agreement:
(a)    “Agreement” shall mean this Outperformance Award Agreement including
(unless the context otherwise requires) the Award Notice and Appendix A.
(b)    “Award” shall mean this Outperformance Incentive Award.
(c)    “Award Notice” shall mean the notice to the Participant attached to this
Agreement.
(d)    “Capital Account” shall have the meaning set forth in the Partnership
Agreement.
(e)    “Constructive Termination” shall have the meaning set forth in any
employment agreement, or if no such agreement exists, the meaning set forth in
any other agreement providing for severance benefits (including a participation
notice under the Company’s Executive Severance Plan) entered into by the
Participant and a member of the Company Group, as may be amended, modified or
supplemented from time to time, or, if no such agreement exists at the time of a
termination of employment or service, (i) a material reduction in the
Participant’s total compensation opportunity (measured as base salary, target
annual bonus opportunity, and target long-term cash incentive opportunity in the
aggregate) other than in connection with an across-the-board reduction of
compensation which does not exceed 10% of the Participant’s base salary and that
is applied to all senior executives of the Company;





--------------------------------------------------------------------------------



or (ii) a relocation of the Participant’s principal place of employment by more
than 50 miles; provided that any event described in clause (i) or (ii) above
shall not constitute a Constructive Termination unless the Company fails to cure
such event within 30 days after receipt from the Participant of written notice
of the event which otherwise would constitute Constructive Termination; and
provided, further, that “Constructive Termination” shall cease to exist for an
event on the 60th day following the Participant’s knowledge thereof, unless the
Participant has given the Board written notice thereof prior to such date.
(f)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.
(g)    “Detrimental Activity” shall mean the Participant’s (i) willful or
repeated failure or refusal to perform such duties which results in demonstrable
material harm to the Company Group, following written notice from the Committee
and ten days opportunity to cure; (ii) conviction of, or plea of guilty or no
contest to, (A) any felony; or (B) any other crime that results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Company or any other member of the Company Group; (iii) fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company or any other member of the Company Group; or (iv) act of personal
dishonesty that involves personal profit in connection with the Participant’s
employment or service to the Service Recipient.
(h)    “General Partner” shall have the meaning set forth in the Partnership
Agreement.
(i)    “Maximum Award Value” shall mean the “Maximum Award Value” set forth in
the Award Notice.
(j)    “Participant” shall mean the “Participant” listed in the Award Notice.
(k)    “Partner” shall have the meaning set forth in the Partnership Agreement.
(l)    “Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of August 9, 2017, as
it may be amended and/or restated from time to time.
(m)    “Performance Period” shall mean the “Performance Period” set forth in the
Award Notice.
(n)    “Qualifying Termination” shall mean the Participant’s employment or
service, as applicable, with the Company Group is terminated by the Company
Group without Cause, or is terminated by the Participant following a
Constructive Termination.
(o)    “Restrictive Covenant Violation” shall mean the Participant’s breach of
the Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.





--------------------------------------------------------------------------------



(p)    “Retirement” shall mean the Participant’s voluntary resignation from
employment, other than while grounds for “Cause” exist, when [(x) the
Participant’s age is at least 55 years old, (y) the Participant’s Years of
Service is at least ten years, and (z) the sum of the Participant’s age and
years of service is at least 65][(x) the Participant’s age is at least 60 and
(y) the sum of the Participant’s age and years of service is at least 65].1 
1Applies to Mr. Solls
(q)    “LTIP Units” shall mean that number of LTIP Units listed in the Award
Notice as “LTIP Units Granted.”
(r)    “Share” shall mean a share of the Company’s Common Stock.
(s)    “Years of Service” shall mean the number of full months (converted to
years) of employment and other business relationships with the Company and its
predecessors.
2.    Grant of Units.
(a)    The Company hereby grants the LTIP Units to the Participant (all or a
portion of which may become Earned Units), subject to and in accordance with the
terms, conditions and restrictions set forth in the Plan, the Award Notice, and
this Agreement.
(b)    The Participant acknowledges and represents that Participant has been
advised by the Company and the Operating Partnership that:
(i)    the offer and sale of the LTIP Units have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”);
(ii)    the LTIP Units must be held indefinitely and the Participant must
continue to bear the economic risk of the investment in the LTIP Units unless
the offer and sale of such LTIP Units are subsequently registered under the
Securities Act and all applicable state securities laws or an exemption from
such registration is available (or as otherwise provided in the Partnership
Agreement);
(iii)    there is no established market for the LTIP Units and it is not
anticipated that there will be any public market for the LTIP Units in the
foreseeable future;
(iv)    a restrictive legend in the form set forth below, and such as may be
determined by the Company and/or the Operating Partnership pursuant to the
Partnership Agreement, shall be placed on the certificates, if any, representing
the LTIP Units:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN AN AWARD AGREEMENT WITH THE
ISSUER, AS AMENDED AND MODIFIED FROM TIME TO TIME, A COPY OF WHICH MAY BE
OBTAINED BY THE HOLDER HEREOF





--------------------------------------------------------------------------------



AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and
(v)    a notation shall be made in the appropriate records of the Operating
Partnership indicating that the LTIP Units are subject to restrictions on
transfer and, if the Operating Partnership should at some time in the future
engage the services of a securities transfer agent, appropriate stop-transfer
instructions will be issued to such transfer agent with respect to the LTIP
Units.
(c)    The Participant represents and warrants that:
(i)    The Participant’s financial situation is such that the Participant can
afford to bear the economic risk of holding the LTIP Units for an indefinite
period of time, has adequate means for providing for the Participant’s current
needs and personal contingencies, and can afford to suffer a complete loss of
the Participant’s investment in the LTIP Units;
(ii)    The Participant’s knowledge and experience in financial and business
matters are such that the Participant is capable of evaluating the merits and
risks of the investment in the LTIP Units;
(iii)    The Participant understands that the LTIP Units are a speculative
investment which involves a high degree of risk of loss of the Participant’s
investment therein, there are substantial restrictions on the transferability of
the LTIP Units and, on the Date of Grant and for an indefinite period following
the Date of Grant, there will be no public market for the LTIP Units and,
accordingly, it may not be possible for the Participant to liquidate the
Participant’s investment in case of emergency, if at all;
(iv)    The Participant understands and has taken cognizance of all the risk
factors related to the purchase of the LTIP Units and, other than as set forth
in this Agreement and the Partnership Agreement, no representations or
warranties have been made to the Participant or the Participant’s
representatives concerning the LTIP Units or the Company or the Operating
Partnership, or their prospects or other matters;
(v)    The Participant has been given the opportunity to examine all documents
and to ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its Subsidiaries, the Partnership
Agreement, the Company’s organizational documents and the terms and conditions
of the receipt of the LTIP Units and to obtain any additional information which
the Participant deems necessary; and
(vi)    The Participant is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act.
(d)    Section 83(b) Election. Within 10 days after the Date of Grant, the
Participant shall provide the Company with a copy of a completed election under
Section 83(b)





--------------------------------------------------------------------------------



of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder in the forms of Exhibit A hereto. The Participant shall
timely (within 30 days of the Date of Grant) file (via certified mail, return
receipt requested) such election with the Internal Revenue Service and shall
thereafter notify the Company that the Participant has made such timely filings.
The Participant should consult Participant’s tax advisor regarding the
consequences of Section 83(b) elections, as well as the receipt, vesting,
holding and sale of LTIP Units.
3.    Capital Account. The Participant shall make no contribution of capital to
the Operating Partnership in connection with the Award and, as a result, the
Participant’s Capital Account balance in the Operating Partnership immediately
after its receipt of the LTIP Units shall be equal to zero, unless the
Participant was a Partner in the Operating Partnership prior to such issuance,
in which case the Participant’s Capital Account balance shall not be increased
as a result of its receipt of the LTIP Units.
4.    Vesting. The Earned Units shall become vested in accordance with the
schedule set forth on the Award Notice.
5.    Termination of Employment.
(a)    In the event that the Participant’s employment or service, as applicable,
with the Company Group terminates for any reason, any unearned portion of the
Maximum Award Value and any unvested LTIP Units shall be forfeited and all of
the Participant’s rights hereunder with respect to such unearned portion of the
Maximum Award Value and such unvested LTIP Units shall cease as of the effective
date of termination (the “Termination Date”) (unless otherwise provided for by
the Committee in accordance with the Plan or this Agreement).
(b)    Notwithstanding the foregoing, in the event of a Qualifying Termination
or in the event the Participant’s employment or service with the Company Group
is terminated by the Company Group following the Participant’s death or during
the Participant’s Disability, in each case, prior to the end of the Performance
Period, subject to the Participant’s or executor’s execution and non-revocation
of the Company’s standard form of release of claims:
(i)    A prorated portion of the Maximum Award Value will remain outstanding and
eligible to be earned based on actual performance on the last day of the
Performance Period, with such proration based on the number of days the
Participant was employed during the Performance Period, relative to the total
number of days in the Performance Period.
(ii)    Any LTIP Units that become Earned Units following the Determination Date
based on the prorated Award Value shall become fully vested on the Determination
Date.
(c)    Notwithstanding the foregoing, in the event of a Qualifying Termination
or in the event the Participant’s employment or service with the Company Group
is terminated by the Company Group following the Participant’s death or during
the Participant’s Disability, in





--------------------------------------------------------------------------------



each case, following the end of the Performance Period, subject to the
Participant’s or executor’s execution and non-revocation of the Company’s
standard form of release of claims:
(i)    With respect to any LTIP Units that have become Earned Units prior to the
Termination Date, such Earned Units shall become fully vested on the Termination
Date, unless earlier terminated or forfeited and to the extent not otherwise
vested.
(d)    Notwithstanding the foregoing, in the event of a Participant’s Retirement
prior to the end of the Performance Period, following written notice at least
six months prior to the date of the Participant’s resignation:
(i)    A prorated portion of the Maximum Award Value will remain outstanding and
eligible to be earned based on actual performance on the last day of the
Performance Period, with such proration based on the number of days the
Participant was employed during the Performance Period, relative to the total
number of days in the Performance Period.
(ii)    Any LTIP Units that become Earned Units following the Determination Date
based on the prorated Award Value shall remain outstanding and eligible to vest
so long as no Restrictive Covenant Violation occurs, as determined by the
Committee, or its designee, in its sole discretion, prior to the applicable
vesting date.
(e)    Notwithstanding the foregoing, in the event of a Participant’s Retirement
following the end of the Performance Period, following written notice at least
six months prior to the date of the Participant’s resignation:
(i)    With respect to any LTIP Units that have become Earned Units prior to the
Termination Date, such Earned Units shall remain outstanding and eligible to
vest so long as no Restrictive Covenant Violation occurs, as determined by the
Committee, or its designee, in its sole discretion, prior to the applicable
vesting date.
(f)    The Participant’s rights with respect to the Award shall not be affected
by any change in the nature of the Participant’s employment or service, as
applicable, so long as the Participant continues to be an employee or service
provider, as applicable, of the Company Group. Whether (and the circumstances
under which) the Participant’s employment or service, as applicable, has
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f) of
the Exchange Act, its designee, whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to the designee’s own employment for purposes of the
Award). As a pre-condition to a Participant’s right to continued vesting
following Retirement, the Committee, or its designee, may require the
Participant to certify in writing prior to each applicable vesting date that no
Restrictive Covenant Violation has occurred.





--------------------------------------------------------------------------------



6.    Change in Control.
(a)    Treatment Upon a Change in Control.
(i)    Calculation of Award Value. Unless otherwise determined by the Committee
in its sole discretion, in the event of a Change in Control during the
Participant’s employment and prior to the completion of the Performance Period,
the Award Value shall be calculated by measuring the INVH TSR and the Index
Return through the date of the Change in Control based on the closing price of a
Share on the last trading day immediately prior to the Change in Control (or, if
the Company’s shares are not publicly traded immediately prior to the Change in
Control, based on the value of a Share as determined by the Committee based on
the actual or implied price paid in the Change in Control) relative to the
performance criteria set forth in the Award Notice.
The Award Value and the number of Earned Units calculated in accordance with the
foregoing (the “Change in Control Earned Units”) shall not be prorated based on
the number of completed days in the Performance Period.
(ii)    Vesting of Change in Control Earned Units. Any LTIP Units which become
Change in Control Earned Units shall become vested as to 50% of such Change in
Control Earned Units as of the date of the Change in Control, and as to the
remaining 50% of the Change in Control Earned Units on the first anniversary of
the date of the Change in Control.
(b)    Certain Terminations Following a Change in Control. Notwithstanding
Section 5(a) of this Agreement, in the event of a Qualifying Termination during
the 12-month period immediately following a Change in Control, any unvested
Change in Control Earned Units shall become vested as of the Termination Date.
(c)    Assumption of Awards. In the event of a Change in Control, in connection
with which the successor to the Company fails to assume, convert or replace the
LTIP Units, the Earned Units and the Change in Control Earned Units, to the
extent not assumed, will become vested as of immediately prior to the Change in
Control.
7.    Distributions.
(a)    In addition to any LTIP Units that vest in accordance with this
Agreement, the Participant shall be entitled to a payment (in the form as
elected by the Committee in its sole discretion), payable as soon as practicable
after any Earned Units become vested, but in no event later than the fifteenth
(15th) day of the third (3rd) month following the applicable vesting date, in an
amount equal to the excess of (a) the aggregate dividends declared by the
Company during the Performance Period (including both ordinary and extraordinary
dividends) in respect of a number of Shares equal to the number of Earned Units
(the “Performance Period Dividend Equivalent”), over (b) the amount of any
distributions made by the Operating Partnership pursuant to Article 5 of the
Partnership Agreement to the Participant during the Performance Period in
respect of the LTIP Units (including distributions in respect of any LTIP Units
forfeited





--------------------------------------------------------------------------------



pursuant to this Agreement). The Participant shall not be entitled to any
payment under this Section 7 if either (x) the Participant’s Award Value is zero
on the Determination Date, or (y) the amount of distributions made by the
Operating Partnership as described in clause (b) above is greater than the
aggregate dividends declared as described in clause (a) above. To the extent the
General Partner deems appropriate, any distributions under this Section 7 shall
result in a special allocation of gross income to the Participant to the extent
necessary to account for the receipt of additional distributions. Any
Performance Period Dividend Equivalents granted in connection with this Award,
and any amounts that may become distributable in respect thereof, shall be
treated separately from the LTIP Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A.
(b)    For purposes of the LTIP Units granted pursuant to this Agreement, the
LTIP Fraction (as defined in the Partnership Agreement) shall be 1/10.
8.    Subject to Partnership Agreement; Restrictions on Transfer. The Award and
the LTIP Units are subject to the terms of the Plan and the terms of the
Partnership Agreement, including, without limitation, the restrictions on
transfer of Partnership Interests (as defined in the Partnership Agreement) set
forth in Article 11 of the Partnership Agreement. Any permitted transferee of
the Award or LTIP Units shall take such Award or LTIP Units subject to the terms
of the Plan, this Agreement, and the Partnership Agreement. Any such permitted
transferee must, upon the request of the Operating Partnership, agree to be
bound by the Plan, the Partnership Agreement, and this Agreement, and shall
execute the same on request, and must agree to such other waivers, limitations,
and restrictions as the Operating Partnership or the Company may reasonably
require. Any transfer of the Award or LTIP Units which is not made in compliance
with the Plan, the Partnership Agreement and this Agreement shall be null and
void and of no effect. The Participant may not assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Award or the LTIP Units except as
permitted by the Partnership Agreement.
9.    Repayment of Proceeds; Clawback Policy. In the event of a Restrictive
Covenant Violation or if the Participant engages in Detrimental Activity prior
to the fourth anniversary of the Date of Grant, the Participant shall be
required, in addition to any other remedy available (on a non-exclusive basis),
to pay to the Company, within 10 business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds the
Participant received upon the sale or other disposition of, or distributions in
respect of, the LTIP Units (including any Dividend Equivalents previously paid).
In addition, in the event of a restatement of the Company’s financial results
(other than a restatement caused by a change in applicable accounting rules or
interpretations), the result of which is that the number of LTIP Units that
became Earned Units would have been a lower amount had it been calculated based
on such restated results, and the Committee determines that the Participant
engaged in fraud or intentional illegal conduct which materially contributed to
the need for such restatement, the Company shall be entitled to recoup from the
Participant, an amount equal to the excess of the compensation received by the
Participant over the amount the Participant would have been entitled to if
calculated based on the restated financial results. The amount of any request
for clawback or recoupment shall take into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment. The Award and all





--------------------------------------------------------------------------------



proceeds of the LTIP Units shall be subject to the Company’s or the Operating
Partnership’s clawback policies, if any, and as in effect from time to time, to
the extent any such policy is required by law.
10.    No Right to Continued Employment or Engagement. Neither the Plan nor this
Agreement nor the Participant’s receipt of the Award hereunder shall impose any
obligation on the Company or any of its Affiliates to continue the employment or
engagement of the Participant. Further, the Company or any of its Affiliates (as
applicable) may at any time terminate the employment or engagement of the
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.
11.    Adjustments Upon Change in Capitalization. The terms of this Agreement,
including the LTIP Units, any Performance Period Dividend Equivalents, and/or
the Shares, shall be subject to adjustment in accordance with Section 14 of the
Plan. This paragraph shall also apply with respect to any extraordinary dividend
or other extraordinary distribution in respect of the Company’s Common Stock
(whether in the form of cash or other property). In the event of an equity
restructuring, the Committee shall adjust any Performance Condition to the
extent it is affected by such restructuring in order to preserve (without
enlarging) the likelihood that such Performance Condition shall be satisfied.
The manner of such adjustment shall be determined by the Committee in its sole
discretion. For this purpose, “equity restructuring” shall mean an “equity
restructuring” as defined in Financial Accounting Standards Board Accounting
Standards Codification 718-10.
12.    Taxes. The Operating Partnership and the Participant intend that (i) the
LTIP Units be treated as a “profits interest” as defined in in Internal Revenue
Service Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii)
the issuance of such units not be a taxable event to the Operating Partnership
or the Participant as provided in such revenue procedure, and (iii) the
Partnership Agreement, the Plan and this Agreement be interpreted consistently
with such intent. In furtherance of such intent, effective immediately prior to
the issuance of the LTIP Units, the Operating Partnership may revalue all
Operating Partnership assets to their respective gross fair market values, and
make the resulting adjustments to the Capital Accounts of the partners, in each
case as set forth in the Partnership Agreement. The Company, the Operating
Partnership or any Subsidiary may withhold from the Participant’s wages, or
require the Participant to pay to such entity, any applicable withholding or
employment taxes resulting from the issuance of the Award hereunder, from the
vesting or lapse of any restrictions imposed on the Award, or from the ownership
or disposition of the LTIP Units. To the extent applicable, the terms of this
Agreement will be treated as part of the Partnership Agreement for tax purposes.
13.    Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Award granted hereunder (including the LTIP Units) is subject to the
Plan. The LTIP Units are deemed to be OP Units under the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any





--------------------------------------------------------------------------------



term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
14.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
15.    Governing Law; Arbitration and Venue.
(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Maryland applicable to contracts made and
performed wholly within the State of Maryland, without giving effect to the
conflict of laws provisions thereof.
(b)    Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement (other than a controversy or claim arising with
respect to the matters set forth in Appendix A, to the extent necessary for the
Company or Operating Partnership (or other member of the Company Group, where
applicable) to avail itself of the rights and remedies referred to therein) that
is not resolved by Participant and the Company or Operating Partnership (or
other member of the Company Group, where applicable) through good-faith
negotiations shall be submitted to arbitration in Dallas, Texas and the
employment arbitration rules and procedures of the American Arbitration
Association, before an arbitrator experienced in employment and compensation
disputes who is licensed to practice law in the State of Texas. The
determination of the arbitrator shall be conclusive and binding on the Company
and the Operating Partnership (or other member of the Company Group, where
applicable) and Participant (or its heirs, beneficiaries or assigns, where
applicable) and judgment may be entered on the arbitrator(s)’ award in any court
having component jurisdiction. Each of the Participant, the Company, the
Operating Partnership and any transferees who hold the Award pursuant to a valid
assignment hereby irrevocably waives (a) any objections which it may now or
hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Maryland; (b) any claim that any such suit, action,
or proceeding brought in any such court has been brought in any inconvenient
forum; and (c) any right to a jury trial.
16.    Successors in Interest. Any successor to the Company and the Operating
Partnership shall have the benefits of the Company and the Operating Partnership
under, and be entitled to enforce, this Agreement. Likewise, the Participant’s
legal representative shall have the benefits of the Participant under, and be
entitled to enforce, this Agreement. All obligations imposed upon the
Participant and all rights granted to the Company and the Operating Partnership
under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.
17.    Data Privacy Consent.
(a)    General. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as





--------------------------------------------------------------------------------



described in this Agreement and any other Award grant materials by and among, as
applicable, the Participant’s employer or contracting party (the “Employer”) and
the Company and the Operating Partnership for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company and the Operating Partnership
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, work
location and phone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, hire date, any shares of
stock or directorships held in the Company or the Operating Partnership, details
of all awards or any other entitlement to shares awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”).
(b)    Use of Personal Data; Retention. The Participant understands that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, now or in the future,
that these recipients may be located in the Participant’s country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative.
(c)    Withdrawal of Consent. The Participant understands that the Participant
is providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company and the Operating Partnership would not be able to grant Awards, LTIP
Units or other equity awards to the Participant or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
18.    Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates,
that the Participant will be allowed access to confidential and proprietary
information (including, but not limited to, trade secrets) about those
businesses, as well as access to the prospective and actual customers,





--------------------------------------------------------------------------------



suppliers, investors, clients and partners involved in those businesses, and the
goodwill associated with the Company and its Affiliates. Participant accordingly
agrees to the provisions of Appendix A to this Agreement (the “Restrictive
Covenants”). For the avoidance of doubt, the Restrictive Covenants contained in
this Agreement are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between the Participant and the
Company or any of its Affiliates.
19.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Award
contemplated hereunder, the Participant expressly acknowledges that (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and may
be suspended or terminated by the Company at any time, to the extent permitted
by the Plan; (b) the grant of the Award is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
Awards, or benefits in lieu of Awards, even if Awards have been granted in the
past; (c) all determinations with respect to future grants of Awards, if any,
including the grant date, the number of LTIP Units granted and the applicable
vesting terms, will be at the sole discretion of the Company and the Operating
Partnership; (d) the Participant’s participation in the Plan is voluntary; (e)
the value of the Award is an extraordinary item of compensation that is outside
the scope of the Participant’s employment contract, if any, and nothing can or
must automatically be inferred from such employment contract or its
consequences; (f) grants of Awards, and the income and value of same, are not
part of normal or expected compensation for any purpose and are not to be used
for calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, the Participant waives any claim on such basis, and for the avoidance
of doubt, the Award shall not constitute an “acquired right” under the
applicable law of any jurisdiction; and (g) the future value of the underlying
LTIP Units is unknown and cannot be predicted with certainty. In addition, the
Participant understands, acknowledges and agrees that the Participant will have
no rights to compensation or damages related to Award proceeds in consequence of
the termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract.
20.    Award Administrator. The Company or the Operating Partnership may from
time to time designate a third party (an “Award Administrator”) to assist the
Company or the Operating Partnership in the implementation, administration and
management of the Plan and any Awards granted thereunder, including by sending
award notices on behalf of the Company or the Operating Partnership to
Participants, and by facilitating through electronic means acceptance of
Outperformance Award Agreements by Participants.
21.    Section 409A of the Code.
(a)    This Agreement is intended to comply with the provisions of Section 409A
of the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any





--------------------------------------------------------------------------------



regulations promulgated thereunder, including without limitation by delaying the
issuance of the LTIP Units contemplated hereunder.
(b)    Notwithstanding any other provision of this Agreement to the contrary, if
a Participant is a “specified employee” within the meaning of Section 409A of
the Code, no payments in respect of any LTIP Unit that is “deferred
compensation” subject to Section 409A of the Code and which would otherwise be
payable upon the Participant’s “separation from service” (as defined in Section
409A of the Code) shall be made to such Participant prior to the date that is
six months after the date of the Participant’s “separation from service” or, if
earlier, the Participant’s date of death. Following any applicable six-month
delay, all such delayed payments will be paid in a single lump sum on the
earliest date permitted under Section 409A of the Code that is also a business
day. The Participant is solely responsible and liable for the satisfaction of
all taxes and penalties under Section 409A of the Code that may be imposed on or
in respect of the Participant in connection with this Agreement, and the Company
and the Operating Partnership shall not be liable to any Participant for any
payment made under this Plan that is determined to result in an additional tax,
penalty or interest under Section 409A of the Code, nor for reporting in good
faith any payment made under this Agreement as an amount includible in gross
income under Section 409A of the Code. Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A
of the Code.
22.    Electronic Delivery and Acceptance. The Company and Operating Partnership
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or Operating Partnership or a third party designated
by the Company or Operating Partnership.
23.    Acceptance and Agreement by the Participant. By accepting the Award
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s and the Operating Partnership’s policies, as in effect from time
to time, relating to the Plan. The Participant’s rights under the Award will
lapse forty-five (45) days from the Date of Grant, and the Award will be
forfeited on such date if the Participant shall not have accepted this Agreement
by such date. For the avoidance of doubt, the Participant’s failure to accept
this Agreement shall not affect the Participant’s continuing obligation sunder
any other agreement between the Company or the Operating Partnership and the
Participant.
24.    No Advice Regarding Grant. The Company and the Operating Partnership are
not providing any tax, legal or financial advice, nor is the Company or the
Operating Partnership making any recommendations regarding the Participant’s
participation in the Plan, or the Participant’s acquisition or sale of the
underlying LTIP Units. The Participant is hereby advised to consult with the
Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.





--------------------------------------------------------------------------------



25.    Imposition of Other Requirements. The Company and the Operating
Partnership reserve the right to impose other requirements on the Participant’s
participation in the Plan, on the Award and on any Shares or LTIP Units acquired
under the Plan, to the extent the Company or the Operating Partnership
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
26.    Waiver. The Participant acknowledges that a waiver by the Company or the
Operating Partnership of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the Participant or any other participant in the
Plan.
27.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together with
the Award Notice constitute one in the same agreement.
[Signatures follow]







--------------------------------------------------------------------------------








INVITATION HOMES INC.
 
 

By:
 
 
 
 
 



INVITATION HOMES OPERATING PARTNERSHIP INC.
 


By:
 
 
Name:
 
Title:











Acknowledged and Agreed
as of the date first written above:






______________________________
Participant Signature


______________________________
Date:






[Signature Page to Outperformance Award Agreement]



--------------------------------------------------------------------------------


Appendix A - 1


APPENDIX A
Restrictive Covenants


1.    Non-Competition; Nonsolicitation.
(a)    The Participant acknowledges and recognizes the highly competitive nature
of the businesses of the Restricted Group (as defined below) and accordingly
agrees as follows:
(i)    During the Participant’s employment or service, as applicable, and for a
period equal to one year following the date the Participant ceases employment or
service, as applicable, for any reason (the “Restricted Period”), the
Participant will not, without the prior written consent from the Company
regarding the specific solicitations, engagements, or actions proposed, and such
consent to be delivered in its sole, good faith discretion, whether on the
Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Restricted Group in the
Business the business of any then current or prospective client or customer with
whom the Participant (or the Participant’s direct reports) had personal contact
or dealings on behalf of the Company and its Subsidiaries during the one-year
period preceding the Participant’s termination of employment or service, as
applicable.
(ii)    During the Restricted Period, the Participant will not, without prior
written consent from the Company regarding the specific engagement, employment,
or investment proposed, and such consent to be delivered in its sole, good faith
discretion, directly or indirectly:
(A)    engage in the Business in any geographical area that is within 20 miles
of any geographical area where the Restricted Group engages in the Business (or
has plans to engage in the Business during the Restricted Period);
(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate to the Business; or
(C)    acquire a 10% or greater financial interest in a Competitor, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant.
(iii)    Notwithstanding anything to the contrary in this Appendix A, the
provisions of this Section 1 shall not restrict acquisition or ownership of any
number of single family homes for personal use by the Participant or up to one
hundred additional single family homes as personal investments.





--------------------------------------------------------------------------------

Exhibit A




(iv)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(A)    solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group; or
(B)    hire any employee of the Restricted Group who provided services to the
Restricted Group as of the date of the Participant’s termination of employment
or service or terminated employment within six months prior to the termination
of the Participant’s employment or service, as applicable.
Except that Participant shall not be precluded from employing or contacting (1)
any such employee who has been terminated by the Restricted Group (including,
but not limited to, any employee terminated by the Company in connection with
the merger of Starwood Waypoint Homes with the Company), or (2) any person a
result of general solicitations not specifically directed at either the
Restricted Group or its respective employees.
(v)    For purposes of this Appendix A:
(A)    “Business” shall mean the business of acquiring controlling investments
in, owning, developing, leasing, operating or managing one unit residential real
properties for rent, including single-family homes in planned unit developments
and individual single family townhomes and individual residential condominium
units in a low-rise or high-rise condominium project, where such properties are
located in the United States but excluding, for the avoidance of doubt, (1) any
activities undertaken with the prior written consent of the Company sought in
accordance with sub-sections (a)(i) or (a)(ii), and (2) acting as a broker with
respect to leasing and sale transactions.
(B)    “Competitor” shall mean any Person engaged in the Business in direct
competition with the Company and its Subsidiaries, but excluding any Person for
which less than 10% of its revenue during its most recent fiscal year is derived
from activities similar to the Business.
(C)    “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries.
(b)    It is expressly understood and agreed that although the Participant and
the Restricted Group consider the restrictions contained in this Section 1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Appendix A is an unenforceable restriction against the Participant, the
provisions of this Appendix A shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Appendix A is unenforceable,





--------------------------------------------------------------------------------

Exhibit A




and such restriction cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained herein.
(c)    The period of time during which the provisions of this Section 1 shall be
in effect shall be extended by the length of time during which the Participant
is in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
(d)    The provisions of this Section 1 shall survive the termination of the
Participant’s employment or service for any reason
(e)    Notwithstanding anything herein to the contrary, Sections 1(a)(i) and
1(a)(ii) shall not apply to the Participant if the Participant’s principal place
of employment or the state in which the Participant provides services, in each
case on the Date of Grant, is located in the State of California.
2.    Confidentiality; Intellectual Property.
(a)    Confidentiality.
(i)    The Participant will not at any time (whether during or after the
Participant’s employment or engagement, as applicable) (x) retain or use for the
benefit, purposes or account of the Participant or any other Person; or (y)
disclose, divulge, reveal, communicate, share, transfer or provide access to any
Person outside the Company and its Affiliates (other than its professional
advisers who are bound by confidentiality obligations, lenders and partners or
otherwise in performance of the Participant’s employment or engagement duties),
any proprietary and non-public/confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Restricted Group (“Confidential Information”) without the prior written
authorization of the board of directors of the Company; provided, however, that
the conscious awareness of any Confidential Information (as opposed to the
physical possession of documentary Confidential Information) by the Participant,
and the Participant’s consideration of such information in connection with the
Participant’s pursuit or evaluation of, involvement with or participation in,
any project or activity that is not prohibited by this Appendix A shall be
deemed not to constitute a breach of Section 2(a)(i)(x) or Section 2(a)(iv)(x)
in any manner whatsoever, unless such Participant’s use of such Confidential
Information has an objective and detrimental impact on the business of the
Company and its Subsidiaries.
(ii)    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of the





--------------------------------------------------------------------------------

Exhibit A




Participant’s breach of this covenant; (y) made legitimately available to the
Participant by a third party without breach of any confidentiality obligation of
which the Participant has knowledge (it being understood that any information
made available by an employee, officer or director of the Company Group shall
not be protected by this exclusion); or (z) required by law to be disclosed;
provided, that with respect to subsection (z) the Participant shall give prompt
written notice to the Company of such requirement and reasonably cooperate with
any attempts by the Company to obtain a protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s family (it being understood that, in this Appendix
A, the term “family” refers to the Participant, the Participant’s spouse, minor
children, parents and spouse’s parents) and legal or financial advisors, the
existence or contents of this Agreement; provided, that the Participant may
disclose to any prospective future employer the provisions of Sections 1 and 2
of this Appendix A; provided, further, that any such employer agrees to maintain
the confidentiality of such terms. This Section 2(a)(iii) shall terminate if any
member of the Company Group publicly discloses a copy of the Restricted Stock
Unit Agreement or this Appendix A (or, if any member of the Company Group
publicly discloses summaries or excerpts of the Subscription Agreement or this
Appendix A, to the extent so disclosed).
(iv)    Upon termination of the Participant’s employment or service for any
reason, the Participant shall (x) except as otherwise provided herein, cease and
not thereafter commence use of any Confidential Information or intellectual
property (including without limitation, any patent, invention, copyright, trade
secret, trademark, trade name, logo, domain name or other source indicator)
owned or used by any member of the Restricted Group; (y) immediately destroy,
delete, or return to the Company, at the Company’s option and expense, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in the Participant’s possession
or control (including any of the foregoing stored or located in the
Participant’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information, except that the Participant may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and reasonably
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which the Participant is or becomes aware.
(b)    Intellectual Property.
(i)    If the Participant creates, invents, designs, develops, contributes to or
improves any works of authorship, inventions, intellectual property, materials,
documents or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials), either alone or with third parties,
at any time during the Participant’s employment or engagement and within the
scope of such employment or





--------------------------------------------------------------------------------

Exhibit A




engagement and with the use of any the Company’s resources (the “Company
Works”), the Participant shall promptly and fully disclose the same to the
Company and hereby irrevocably assigns, transfers and conveys, to the maximum
extent permitted by applicable law, all rights and intellectual property rights
therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) to the Company to
the extent ownership of any such rights does not vest originally in the Company.
(ii)    The Participant shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Company Works. If the Company is unable for any other reason, to secure the
Participant’s signature on any document for this purpose, then the Participant
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as the Participant’s agent and attorney in fact, to act for
and in the Participant’s behalf and stead to execute any documents and to do all
other lawfully permitted acts required in connection with the foregoing.
(iii)    The provisions of Section 2 hereof shall survive the termination of the
Participant’s employment or engagement, in either case, for any reason.
(c)    Protected Rights. Nothing contained in this Agreement or any other plan,
policy, agreement, or code of conduct or similar arrangement of the Company
Group, limits Participant’s ability to (i) disclose any information to
governmental agencies or commissions as may be required by law, (ii) file a
charge or complaint with, or communicate or cooperate with, any U.S. federal,
state, or local governmental agency or commission (a “Governmental Entity”), or
otherwise participate in any investigation or proceeding that may be conducted
by a Governmental Entity with respect to possible violations of any U.S.
federal, state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case all such
charges, complaints, communications and disclosures are consistent with
applicable law, or (iii) receive an award from a Governmental Entity for
information provided under any whistleblower program, including the
Participant’s right to seek and obtain a whistleblower award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission.
3.    Specific Performance. The Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of Section 1 or 2 of
this Appendix A may be inadequate and the Company may suffer irreparable damages
as a result of such breach. In recognition of this fact, the Participant agrees
that, in the event of a Restrictive Covenant Violation, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
seek equitable relief in the form of specific performance, temporary





--------------------------------------------------------------------------------

Exhibit A




restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.







--------------------------------------------------------------------------------


Exhibit A




ELECTION TO INCLUDE SHARES IN GROSS
INCOME PURSUANT TO SECTION 83(b) OF THE
INTERNAL REVENUE CODE


The undersigned acquired LTIP Units (the “Units”) of Invitation Homes Operating
Partnership LP (the “Company”) on [DATE], 2019 (the “Transfer Date”).
The undersigned desires to make an election to have the Units taxed under the
provision of Section 83(b) of the Internal Revenue Code of 1986, as amended
(“Code §83(b)”), at the time the undersigned acquired the Units.
Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Units
(described below), to report as taxable income for calendar year 2019 the
excess, if any, of the Units’ fair market value on the Transfer Date over the
acquisition price thereof.
The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):
The name, address and social security number of the undersigned:
Name:
 
Address:
 
SSN:
________-_____-________



A description of the property with respect to which the election is being made:
[Units] Units of the Company
The date on which the property was transferred: the Transfer Date. The taxable
year for which such election is made: calendar year 2019.
The restrictions to which the property is subject: The Units are subject to time
and/or performance based vesting conditions. If the undersigned ceases to be
employed by Invitation Homes Inc. and its subsidiaries under certain
circumstances, all or a portion of the Units may be subject to forfeiture. The
Units are also subject to transfer restrictions.
The aggregate fair market value on the Transfer Date of the property with
respect to which the election is being made, determined without regard to any
lapse restrictions: $0
The aggregate amount paid for such property: $0
A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7).
Dated: ________ __, 2019
_____________________________
Name: [NAME]






